DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on December 16, 2021.
	Claims 1-15, and 17-20 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claim(s) 1-5, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahn et al., US 2007/0032514.  Zahn teaches 2,4-diamino-pyrimidine compounds, see formula (I) in page 1 and the corresponding species of the Examples at pages 27-72 (representative structures depicted below for convenience).  The compounds are taught to be useful as Aurora kinase inhibitors and pharmaceutical therapeutic agents, see page 74.
	This rejection was made in the previous office action and applicant’s attention was directed to the Examples at pages 27-72 and only representative structures were depicted in the previous office action at pages 9-10.  Applicant amended claims based on the representative structures provided in the office action and relies on the amendment to overcome the rejection.  The instant claims, however, continue to read on reference disclosed compounds, see for 3-alkyl) group as the substituent at the 5-position of pyrimidine ring (i.e., analogous to R1 of formula I of instant claims.

The following rejections are under new grounds:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucking et al., US 2007/0232632.  The instant claims read on reference disclosed compounds, see the structural formula (I) at page 1 and the corresponding species of the examples.  The reference disclosed compounds are taught to be useful as inhibitors of the kinases CDK, Aurora, etc., see page 28.  Particularly, see the compounds of Example 2.1 at page 88; Examples 3.1, 3.2, and 3.3 at page 89; Example 5.13 at page 119; Example 5.14, and 5.15 at page 120; Example 5.16 at page 121; and Example 6.18 at page 132.

Claim(s) 1, 4-5, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boriack-Sjodin et al., US 2010/0137313.  The instant claims read on reference disclosed compounds, see the structural formula (I) at page 2 and the corresponding species of the examples.  Particularly, see the compounds of Example 68 at page 229.  The reference disclosed compounds are taught to be useful as inhibitors of DNA gyrase and/or topoisomerase IV, see page 2.  

Claims 1, 4-5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (Bioorg. & Med. Chem. Lett. 2013).  The instant claims read on reference disclosed compound, see the compound 21 in Table 4, page 1055.  The reference disclosed 2,4-diaminopyrimidine compounds are disclosed to be inhibitors of Sky kinase, see the abstract and the article pages 1051-55.

Claims 1, 4-6, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seganish et al., WO 2014/058685 (cited in IDS).  The instant claims read on reference disclosed compounds.  See the structural Formula I at page 3 wherein X is N, Y is H, one of R2 and R3 is H and the other is aryl, and Ring A is aryl or heterocycle.  Further, see species that correspond to the above subgenus of Formula I  in compounds listed at pages 5-15, and the Examples in Tables at pages 46-66, 74-77, 93, etc.  For example, compound of Example 1-22 at pages 46-51; Examples 27, 29 at page 53; Examples 34-35 at page 54; Example 39 at page 55; etc.  (Only a representative number of reference disclosed compounds are listed above.  Applicant’s attention is directed to all of the compounds within the scope of above recited subgenus of Formula I, disclosed throughout the reference).  The compounds are disclosed to be .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahn et al., US 2007/0032514.  
The reference teaches pyrimidine-2,4-diamino-pyrimidine compounds that are structurally analogous to applicant's instantly claimed compounds.  See the generic structural 3) can be selected from C1-4-alkyl, C1-4-haloalkyl, C3-10-cycloalkyl, C4-10-cyclalkylalkyl, and C7-10-arylalkyl, see paragraph [0021] at page 2.  Throughout the examples, the reference discloses compounds wherein R3 is methyl, CF3, i-propyl, cyclopropyl, etc., and the reference teaches the equivalence of the alkyl, haloalkyl, cycloalkyl, etc. taught as substituents at the 5-position of pyrimidine ring.

    PNG
    media_image1.png
    100
    82
    media_image1.png
    Greyscale

The compounds are taught to be useful as inhibitors of specific cell cycles, see paragraph [0017] at page 2; and pharmaceutical therapeutic agents, see paragraph [0046] at page 3.  Further, the reference teaches that the compounds are inhibitors of Aurora kinases and useful in the treatment of diseases characterized by excessive or anomalous cell proliferation, see pages 73-75.
The instant claims 1-5, 15, and 17 read on reference disclosed compound as rejected under 35 U.S.C. 102 above.  The instantly claimed compounds according to claims 6-8, and 11 are structural analogs of the reference taught genus and the disclosed compound.  For example, the instant claim 6 recites that ‘the substituent on ring B is methyl or fluoro’; instant claim 8 recites ‘ring B is selected from 
    PNG
    media_image2.png
    111
    607
    media_image2.png
    Greyscale
’ and instant claim 11 includes formula wherein ring B is 
    PNG
    media_image3.png
    66
    107
    media_image3.png
    Greyscale
.  The reference at the analogous position of ring B, teaches R2 which is defined to be C6-15 aryl substituted by one or more R4, wherein R4 definition includes various substituent groups including methyl, fluoro, 3-8 membered c, -C(O)Rc, etc. wherein Rc can be 3-8 membered heterocycloalkyl, 4-14 membered heterocycloalkylalkyl, etc. see the definitions provided at pages 2-3. The instant claim 7 recites that ‘the ring A is selected from 
    PNG
    media_image4.png
    56
    63
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    63
    100
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    85
    89
    media_image6.png
    Greyscale
’.  The reference at the analogous position of ring A, teaches R1 which is defined to be C3-10-cycloalkyl, optionally substituted by one or more R4, wherein the definition of R4 includes -C(O)NH2, see the definitions provided at pages 2-3; and the examples at pages 27-72, e.g., Ex. No. 25 (page 34), Ex. No. 146-148 (page 72), etc.
One of ordinary skill in the art, having possession of the reference taught compounds, would have been motivated to prepare structural analogs of the reference compounds with the reasonable expectation of obtaining compounds with similar properties and therefore, the same use.  The skilled artisan would have reasonable expectation that any of the reference compounds would have similar properties and therefore, the same use as the genus.  
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Allowable Subject Matter
Claims 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 13, 2022